Citation Nr: 1018234	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, on his VA Form 9 requested a hearing before a 
Veterans Law Judge at his local VA office.  He was 
subsequently scheduled for a hearing in March 2010. 
Unfortunately, the Veteran missed his scheduled hearing and 
his appeal was certified to the Board.  However, in an April 
2010 statement, the Veteran sought to reschedule his travel 
board hearing and a May 2010 Motion to Reschedule was granted 
by the undersigned Acting Veterans Law Judge.  In light of 
the above, the Veteran must be rescheduled for a travel board 
hearing.  38 C.F.R. §§ 20.700, 20.704.

Since such hearings are scheduled by the RO, this case is 
REMANDED to the RO, via the Appeals Management Center, in 
Washington, D.C., for the following action:

The RO should schedule the Veteran for a 
travel board hearing before the Board in 
accordance with the docket number of his 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


